Citation Nr: 1513617	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active service from September 1967 to March 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In his February 2012 Substantive Appeal, the Veteran requested a hearing before a member of the Board.  In August 2013, the Board remanded this case so a hearing could be scheduled.  It was scheduled in October 2013 and he was notified.  The Veteran failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In June 2014, the Board, in part, remanded the issue of entitlement to service connection for peripheral neuropathy for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for colon cancer was raised by a February 2012 statement and submission of evidence "in support of [the Veteran's] SC cancer claim," within one year of the RO's November 2011 denial of his claim.  The Veteran's statement does not constitute a Notice of Disagreement.  His new submission has not been addressed by the Agency of Original Jurisdiction (AOJ).  Additionally, the issues of entitlement to a rating in excess of 20 percent for bilateral hearing loss and entitlement to service connection for 2nd finger lock of the right and 2nd finger lock of the left hand were raised in a June 2014 correspondence.  However, these issues have not been addressed by the AOJ.  Accordingly, these issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2014).  Peripheral neuropathy is not a disease associated with herbicide exposure.  Id.  Presumptive service connection is not warranted. 

However, the Board must also consider whether the Veteran's peripheral neuropathy of the upper and lower extremities was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As noted above, the Board remanded this matter in June 2014 for further development.  As part of the June 2014 remand, noted that an October 2011 VA fee-based examination was inadequate because the examiner did not provide an etiology opinion for the Veteran's peripheral neuropathy of the upper and lower extremities.  Accordingly, the Board instructed the RO to provide an etiological medical opinion for the claim for service connection for the Veteran's peripheral neuropathy of the upper and lower extremities.  

The instructions specifically indicated that the examiner was to determine whether the Veteran's peripheral neuropathy was "early onset" and if so, whether it manifested within one year of his last exposure to herbicides (March 17, 1969, the date he left the Republic of Vietnam).  The examiner was also to provide an opinion as to whether it was at least as likely as not that the Veteran's peripheral neuropathy began during active service or was related to any incident of service, including exposure to herbicides.

Pursuant to the Board's remand, the Veteran was afforded an examination in July 2014.  The July 2014 VA examiner opined that there was no early onset as the symptoms suggestive of peripheral neuropathy did not emerge until several years after the last potential exposure to Agent Orange on March 17, 1969 ( as mentioned in VA form 21-2507).  The examiner noted that the Veteran's laboratory data was consistent with hyperglycemia but the Veteran had not been formally diagnosed with diabetes mellitus.  However, chronic hyperglycemia was a known cause of peripheral neuropathy.  As a result, the examiner opined that the Veteran's peripheral neuropathy was at least as likely as not related to his untreated hyperglycemia (likely from diabetes mellitus).  

In a December 2014 addendum opinion, the same VA examiner opined that it was not as likely as not that the Veteran's peripheral neuropathy began during active service.  The examiner indicated though that the Veteran did have increased blood sugar level, he had not been formally diagnosed with diabetes mellitus.  If diabetes mellitus was diagnosed, then it should be determined whether this is related to Agent Orange exposure.  Only then could the question of whether the peripheral neuropathy could be caused by any service related condition be answered.

While the examiner determined that the Veteran's peripheral neuropathy was the result of hyperglycemia, the Board notes that hyperglycemia is a laboratory finding which reflects abnormally increased glucose in the blood and is not a disease for VA compensation purposes.

However, the examiner also indicated the Veteran's hyperglycemia was "likely from diabetes mellitus".  Notably, the National Academy of Sciences has found an association between diabetes mellitus and herbicides.  While the Veteran did not have a formal diagnosis of diabetes mellitus at the time, the current medical evidence appears to link the Veteran's hyperglycemia, which was noted to cause the peripheral neuropathy, to a pre-diabetic state.

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.  

Accordingly, the Board finds that the physician who rendered the July 2014 and December 2014 VA opinions should be requested to submit an addendum opinion discussing whether or not the Veteran's peripheral neuropathy of the upper and lower extremities was directly caused by herbicide exposure.  See Combee; supra.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, from April 2012 forward.

2.  After associating the recent (April 2012 forward) VA treatment records, forward the Veteran's claims folder to the examiner who conducted the July 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder, to include newly associated treatment records, in order to render opinions as to the following:

i.  Does the Veteran now have a diagnosis of diabetes mellitus?  If so, is it at least as likely as not that the Veteran's bilateral upper and lower peripheral neuropathy is caused by, or aggravated by, diabetes mellitus?

ii. If the Veteran does not yet have a diagnosis of diabetes mellitus, please opine whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's current peripheral neuropathy is related to his active duty, to include his exposure to herbicides.  

When formulating her opine, the examiner should take into consideration that:

a) The Veteran has conceded herbicide exposure in Vietnam;

b) While the Veteran does not have a diagnosis of diabetes mellitus at this time, the National Academy of Sciences has found an association between diabetes mellitus and herbicides.

c) The Veteran has chronic hyperglycemia, which has caused the peripheral neuropathy, and has been linked to a pre-diabetic state.

d) The examiner is reminded that the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.   Consideration must still be given to the exposure, and an opinion offered on sound medical principles.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




